        Case 3:18-cr-30001-WGY Document 398 Filed 05/15/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )
               V.                              )      Crim.No. 18-30001-WGY
                                               )
(2) NIA MOORE-BUSH,                            )
a/kya "Nia Dinzey,"                            )
(6) DAPHNE MOORE,                              )
                                               )
               Defendants.                     )

                               Pi uuwcdt PROTECTIVE ORDER

       The Court has read and considered the government's Motion for a Protective Order filed

by the government on May 1, 2019, which this Court incorporates by reference into this Order,

and FOR GOOD CAUSE SHOWN, the Court hereby FINDS AND ORDERS as follows:

        1.     Certain parts of the discovery in this case relate to the history of one or more

cooperating witness involved in the investigation of this case, and as such the discovery may

contain identifying information. The dissemination or distribution of these materials could

expose him or her to potential safety risks.

       2.      Additionally, certain parts of the discovery in this case relate to portions of the

contents of individuals' cellular phones and other electronic devices that contain photographs,

electronic communications, and contacts of a personal nature.

       3.      The Court finds it is appropriate, therefore, for a Protective Order that would

allow the government to produce discovery related to the cooperating witness(es), but places

limitations on defendants' access to the discovery without defense counsel present.

       4.      The Court agrees that a Protective Order as requested by the parties will serve the

government's interest in preserving the effectiveness and safety of the cooperating witness(es),

while permitting the defense to understand the govermnent's evidence against the defendants.
        Case 3:18-cr-30001-WGY Document 398 Filed 05/15/19 Page 2 of 6



       5.      Accordingly, the discovery related to the cooperating witness(es) that the

government will provide to defense counsel in the above-captioned case will be subject to this

Protective Order, as follows:

            a. For purposes of the Protective Order, the term "confidential materials" includes

               any information roloting toAcooperating witness's priorhistory of cooperation

               with law enforcement, a cooperating witness's prior criminal history, prior

               investigations into the criminal conduct of the cooperating witness, or any other

               information that could be used to identify a cooperating witness. The term

               "confidential materials" also refers to the contents of any electronic devices,

               including cellular phones. The term "Protected Information" refers to any

               document or information containing confidential materials that the government

               produces to the defense pursuant to the Protective Order.

            b. For purposes of the Protective Order, the term "Defense Team" refers to

               (1) defendants' counsels of record as noted in paragraph 1; (2) other attorneys at

               defense counsel's law firm who may be consulted regarding case strategy in the

               above-captioned matter, (3) defense investigators who are assisting defense

               counsel with this case, (4) retained experts or potential experts, and (5) paralegals,

               legal assistants, and other support staff to defendants' counsels of record

               providing assistance on this case—^all of whom have been advised of their

               obligations under the Protective Order and have affirmed to the defendants'

               counsels of record that they agree to be bound by the terms of the Protective

               Order. The term "Defense Team" does not include defendants, the defendants'

               family members, or any other associates of the defendants.
Case 3:18-cr-30001-WGY Document 398 Filed 05/15/19 Page 3 of 6



  c. Defendants' counsels of record agrees to advise all members of the Defense Team

     of their obligations under the Protective Order and ensure their agreement to

     follow the Protective Order, prior to providing members of the Defense Team

     with access to any materials subject to the Protective Order.

  d. The government is authorized to provide defendants' counsels of record with

     Protected Information marked with the following legend: "CONTENTS

     SUBJECT TO PROTECTIVE ORDER." If the defendants objects to any such

     designation, they may do so by application to the Court upon duly noticed motion,

     following meeting and conferring with the government regarding the objection.

  e. The defendants may review Protected Information in this case only in the

     presence of his/her counsel of record, and his/her counsel of record shall ensure

     that defendants are never left alone with any discovery subject to the Protective

     Order. Defendants may see and review Protected Information in the presence of

     his/her counsel of record, but the defendants may not copy, keep, maintain, or

     otherwise possess any of such Protected Information in this case at any time.

     Defendants must return any Protected Information to his/her counsel of record at

     the conclusion of any meeting at which the defendants were permitted to view the

     Protected Information. Defendants may not take any Protected Information out of

     the room in which he/she is meeting with his/her counsel of record. Defendants

     may not write down or memorialize any confidential materials contained in the

     Protected Information. At the conclusion of any meeting with the defendants,

     defendants' counsels of record shall take with him/her all Protected Information.

     At no time, under no circumstance, will any Protected Information be left in the
Case 3:18-cr-30001-WGY Document 398 Filed 05/15/19 Page 4 of 6



       possession, custody, or control of defendants, whether they are incarcerated or

       not.


  f.   The Defense Team shall not permit anyone other than the Defense Team to have

       possession of Protected Information, including the defendants.

  g. The Defense Team shall access and use Protected Information for the sole

       purpose of preparing for trial or any related proceedings in this case. The Defense

       Team may review Protected Information with a witness or potential witness in

       this case, including the defendants, subject to the requirement above that defense

       counsel must be present if Protected Information is being shown to defendants.

       Before being shown any portion of Protected Information, any witness or

       potential witness must be informed of, and agree in writing to be bound by, the

       requirements of the Protective Order. No witness or potential witness, with the

       exception of retained or potential expert witnesses, may retain Protected

       Information, or any copy thereof, after his/her or her review of those materials

       with the Defense Team is complete.

  h. The Defense Team shall maintain Protected Information safely and securely, and

       shall exercise reasonable care in ensuring the confidentiality of those materials by

       (1) not permitting anyone other than Defense Team members and defendants as

       restricted above to see Protected Information, (2) not divulging to anyone the

       contents of Protected Information, and (3) not pennitting Protected Information to

       be outside the Defense Team's offices, homes, vehicles, or personal presence.

  i.   To the extent that notes are made that memorialize, in whole or in part, the

       confidential materials in any Protected Information, or to the extent that copies
Case 3:18-cr-30001-WGY Document 398 Filed 05/15/19 Page 5 of 6



       are made for authorized use by members of the Defense Team, such notes, copies,

       or reproductions become Protected Information subject to the Protective Order

       and must be handled in accordance with the terms of the Protective Order.

  j.   The Defense Team shall use Protected Information and materials otherwise

       identified as containing confidential materials only for the litigation of this matter

       and for no other purpose. Litigation of this matter includes any appeal filed by the

       defendants and any motions filed by the defendants pursuant to 28 U.S.C. § 2255.

       In the event that a party needs to file Protected Information or materials otherwise

       identified as containing confidential materials with the Court or divulge the

       contents of such materials in court filings, the filing should be made under seal. If

       the Court rejects the request to file such information under seal, the party seeking

       to file such information shall provide advance written notice to the other party to

       afford such party an opportunity to object or otherwise respond to such intention.

       If the other party does not object to the proposed filing, the party seeking to file

       such information shall redact the confidential materials and make all reasonable

       attempts to limit the divulging of confidential materials,

  k. €>efeiidafllS and theDcfui^e-Toam abu agict thai aii)' cuiifidential mflterials•A
       f4uduLtd in the govemmSnt'S discoV(^iy priorto the date of the Protective Ordci

       gliQll           nnifornH hy thn tnrmr r.f tlin Prntnf^tiNrn rWrlnr

  1.   Upon the final disposition of this case, any Protected Information and materials

       otherwise identified as containing confidential materials shall not be used, in any

       way, in any other matter, absent a court order. All materials designated subject to

       the Protective Order maintained in the Defense Team's files shall remain subject
         Case 3:18-cr-30001-WGY Document 398 Filed 05/15/19 Page 6 of 6



              to the Protective Order unless and until such order is modified by court order.

              Within thirty days of the conclusion of appellate and post-conviction proceedings,

              the Defense Team shall return Protected Information and materials otherwise


              identified as containing confidential materials to the government or certify that

              such materials have been destroyed,

           m. In the event that there is a substitution of counsel prior to when such documents

              must be returned, new defense counsel must join this Protective Order before any

              Protected Information or materials otherwise identified as containing confidential

              materials may be transferred from the undersigned defense counsel to the new

              defense counsel, who then will become the Defense Team's custodian of

              materials designated subject to the Protective Order and who shall then become

              responsible for returning to the government or certifying the destruction of all

              Protected Information and materials otherwise identified as containing

              confidential materials upon the conclusion of appellate and post-conviction

              proceedings.

IT IS SO ORDERED                         ' I                                     I




              WILLIAM G. TOUNCV
              UNITED STATflES DISTRICT JUDGE



Dated:         /i"
